Per Curiam.
This is an appeal from an order denying a motion for the reargument of a motion made eight months prior thereto. The order entered upon the original motion was correct, in any event to the extent that it appointed a receiver of the personal property of the defendant, George Weigold, and directed the receiver to hold the same until further order of the court.
The order should, therefore, be affirmed, with ten dollars costs and disbursements to the respondent.
Present — Finch, P. J.., Merrell, McAvoy, Martin and Townley, JJ.
Order affirmed, with ten dollars costs and disbursements.